DETAILED ACTION
Claims 1-21 are allowable.
.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowable.
Regarding the independent claim, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. The dependent claims are allowable at least by virtue of their dependence on allowable base claims.

The cited references include Miranda1, Gupta2, McCarthy3, and Dirac4.

	Miranda teaches (FIG. 3, ¶ 0034) field bounds, associated with a value or range of values for a respective filed being defined by rules and used to identify the appropriate node for the values of fields of received data. Miranda further recites (FIGs. 3-5, ¶ 0038-0039) using a division criterion to divide/split a node into child nodes, splitting along a particular field and splitting a range of values for that field.

Gupta teaches (FIG. 1, ¶ 0017) streaming windows of data points. Gupta further teaches in FIGs. 5A-5B using trees to detect outlier data points within a streaming window over selected dimensions, only using data structures corresponding to selected dimensions.
	Gupta also relevantly teaches (FIGs. 6, ¶ 0050-0052) determining whether a new data point (being added to a streaming window and causing outlier data structures to be updated) is an outlier data point. Gupta claim 10 teaches adding a given new data point to each node of each tree determined to be appropriate for the insertion based on a determined value.

	McCarthy teaches (¶ 0037) dividing traces into groups based on weighted attributes, assigning a greater weight if the attributes are considered to be more important than other attributes.

Dirac teaches (¶ 0211) constructing decision trees based on an analysis of observation records. Dirac also teaches (¶ 0187) identifying observation records with variable values that are outliers.

The resulting limitations of claim 1 appear to be directed to collecting records of a streaming data source, generating random cut trees from said records through one or more iterations of selecting an attribute with a larger range of values from other attributes and splitting the records at a value corresponding to the selected attribute, obtaining a new record and calculating its potential insertion location and a respective score within the generated trees, performing a selective insertion, and selectively reporting the score.
The resulting limitations of claim 6 appear to be directed to collecting records of a streaming data source, generating random cut trees from said records through one or more iterations of selecting an attribute with a larger range of values from other attributes and splitting the records at a value 
The resulting limitations of claim 17 appear to be directed to collecting records, generating random cut trees from said records through one or more iterations of selecting an attribute with a larger range of values from other attributes and splitting the records at a value corresponding to the selected attribute, obtaining a new record and calculating its potential insertion location and a respective score within the generated trees, and reporting the score.
The preceding is but a general overview of one interpretation of the claims.

The prior art does teach a portion of the required elements, such as the limitations regarding a size of range of values of a particular attribute being larger than another value range size being addressed by McCarthy ¶ 0032 teaching weighting traces based on a value range and the limitations regarding an outlier score being tied more closely to the generated trees themselves being addressed by Gupta ¶ 0045 teaching an outlier determination based on a calculated NULL value.
However, the Examiner concludes that the cited references cannot be reasonably combined with other references in order to render the claims obvious as currently amended.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 28, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Miranda, U.S. Patent Application Publication No. 2010/0175124
        2 Gupta et al., U.S. Patent Application Publication No. 2011/0113009
        3 McCarthy et al., U.S. Patent Application Publication No. 2002/0154118
        4 Dirac et al., U.S. Patent Application Publication No. 2015/0379430